Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-9 and 12-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abe1 (WO 2017212824 A1, hereafter US 20190136105 A1 is cited as a US equivalent).
Regarding the new limitations require a one part or two-part composition: When Abe1 mixes the two parts of the composition, that mixture will read on a the claimed one-part composition. Alternatively, both the one-part composition and the two-part composition wherein main agent comprises the prepolymer, isocyanurate compound, and the secondary aminosilane In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) which states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 

Abe1 discloses a urethane adhesive compositions comprising a urethane prepolymer having isocyanate groups [abstract, 0023], an isocyanurate compound that is exemplified as isocyanurate of PDI (pentamethylene diisocyanate) [abstract, 0123, 0027], and a silane coupling agent, in which all but one of the exemplified embodiments are secondary aminosilane compounds [0075-0077] including N,N-bis[(3-trimethoxysilyl)propyl]amine and N-phenyl-γ-aminopropyltrimethoxysilane [0076], i.e. the same embodiments of Applicant’s examples and the former of which reads on claims 2-5. Abe1’s adhesive composition also includes an isocyanate silane compound [abstract] including the reaction product of MDI or TDI and an aminoalkoxysilane or mercaptoalkoxysilane [0059] which reads on the formula of claim 9. The composition is useful for an olefin based resin substrate [0020].
[W]hen the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982)


Claim Rejections - 35 USC § 103
Claim 1-5, 8-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe1 (WO 2017212824 A1, hereafter US 20190136105 A1 is cited as a US equivalent) in view of Araki et al (WO 2017014188 A1). 
Abe1 does not explicitly discloses a one-part composition or two-part composition in the same arrangement of the claims, nor disclose Abe1 disclose the specific amount of the aminosilane. 
Araki discloses a urethane adhesive composition comprising polyisocyanate component, isocyanurate polyisocyanate and an aminosilane [claims] similar to Abe1. Araki discloses that the aminosilane should be included in 0.02 to 5 parts by weight per 100 parts by weight of polyisocyanate in order to achieve superior adhesiveness, storage stability when uncured, and tack-free time [p6¶9]. Araki also discloses the composition may be a one part composition [abstract] and adding the amino silane compound improves the adhesion, storage stability and droop resistance [p6¶4]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the amino silane of Abe1 in the claimed amount and in either a one part or two-part composition because Araki teaches that when used in a one part composition the aminosilane improves the adhesion, storage stability and droop resistance [p6¶4].

It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the amino silane of Abe1 in the claimed amount because Araki teaches that an overlapping amount provides superior adhesiveness, storage stability when uncured, and tack-free time.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Claim(s) 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Abe1 (WO 2017212824 A1, hereafter US 20190136105 A1 is cited as a US equivalent) in view of Abe2 (WO 2017022666 A1, hereafter US 20180223144 A1 is cited as a US equivalent).
Abe1 does not disclose the composition comprising a terpene compound. 
Abe2 discloses a urethane adhesive comprising a urethane prepolymer, an isocyanurate compound, and a silane compound [abstract, 0098 et seq], similar to Abe1. Abe2 discloses the composition also containing a terpene compound that imparts flexibility, superior adhesion, and superior physical properties to the composition when cured [0022] wherein the terpene compound is modified to by a phenol to have an active hydrogen group [0011-0012, 0064, claims] and is exemplified as the formula 

    PNG
    media_image1.png
    132
    132
    media_image1.png
    Greyscale
[0069]
Which reads on the formula X of claim 7 wherein R11 and R12 are methyl. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added a terpene-phenol adduct to the claimed urethane adhesive composition of Abe1 because Abe2 teaches that adding a terpene phenol adduct to a urethane adhesive imparts flexibility, superior adhesion, and superior physical properties to the composition when cured.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Abe1 (WO 2017212824 A1, hereafter US 20190136105 A1 is cited as a US equivalent) in view of Morikawa et al (US 20030092868 A1).
Abe1 does not disclose the adhesive composition comprising the specific isocyanate curing agent of the claimed formula (I) with R3 representing a divalent hydrocvarbon group having 1 to 6 carbon atoms. 
Morikawa discloses a urethane adhesive composition [abstract] similar to Abe1. Morikawa discloses silane coupling agents including gamma-isocyanatopropyltrimethoxysilane and gamma-isocyanatopropyltriethoxysilane [0109]. Morikawa teaches that these particular coupling agents have better storage stability as well as good adhesion after retort treatment (i.e. heat treatment) [0107-0110].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a isocyanatoalkyltrialkoxysilane in the composition of Abe1 because Morikawa teachs that gamma-isocyanatopropyltrimethoxysilane,  and gamma-isocyanatopropyltriethoxysilane provide better storage stability as well as good adhesion after retort treatment (i.e. heat treatment).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Abe1 (WO 2017212824 A1, hereafter US 20190136105 A1 is cited as a US equivalent) in view of Araki et al (WO 2017014188 A1) and further in view of Abe2 (WO 2017022666 A1, hereafter US 20180223144 A1 is cited as a US equivalent).
Modified Abe1 does not disclose the composition comprising a terpene compound. 
Abe2 discloses a urethane adhesive comprising a urethane prepolymer, an isocyanurate compound, and a silane compound [abstract, 0098 et seq], similar to Abe1. Abe2 discloses 

    PNG
    media_image1.png
    132
    132
    media_image1.png
    Greyscale
[0069]
Which reads on the formula X of claim 7 wherein R11 and R12 are methyl. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added a terpene-phenol adduct to the claimed urethane adhesive composition of Abe1 because Abe2 teaches that adding a terpene phenol adduct to a urethane adhesive imparts flexibility, superior adhesion, and superior physical properties to the composition when cured.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Abe1 (WO 2017212824 A1, hereafter US 20190136105 A1 is cited as a US equivalent) in view of Araki et al (WO 2017014188 A1) and further in view of Morikawa et al (US 20030092868 A1).
Modified Abe1 does not disclose the adhesive composition comprising the specific isocyanate curing agent of the claimed formula (I) with R3 representing a divalent hydrocarbon group having 1 to 6 carbon atoms. 
Morikawa discloses a urethane adhesive composition [abstract] similar to Abe1. Morikawa discloses silane coupling agents including gamma-isocyanatopropyltrimethoxysilane 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a isocyanatoalkyltrialkoxysilane in the composition of Abe1 because Morikawa teaches that gamma-isocyanatopropyltrimethoxysilane, and gamma-isocyanatopropyltriethoxysilane provide better storage stability as well as good adhesion after retort treatment (i.e. heat treatment).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Abe1 does not disclose the claimed one-part or particular two-part compositions with the aminosilane in the main agent, but discloses a two-part composition with the aminosilane in the curing agent. This argument is not convincing. Firstly, upon mixing the two-part composition of Abe1 it reads on a one-part composition. Secondly, as discussed above, the rearrangement of parts or change in order of adding ingredients is obvious over Abe1. It is further noted that Abe1 seemingly discloses that the aminosilane is part of the curing agent only in passing, and never says thtat the aminosilane must be a part of the curing agent. 
Furtehrmore, the rejection over Abe1 in view of Araki, previously only applied to claim 11, is applied to independent claim 1 and some more of its dependents because it makes explicit the obviousness of the one-part composition. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766